JOYCE, J.,
Dissenting:
¶ 1 I believe that evidence concerning PCR test results constituted double hearsay and that admission of the evidence constituted reversible error. Accordingly, I respectfully dissent.
¶2 The Majority correctly notes that, “[mjedical records are admissible under the hearsay rules as evidence of facts contained therein but not as evidence of medical opinion or diagnosis.” Majority Opinion at 1055 (citing Commonwealth v. Green, 251 Pa.Super. 318, 380 A.2d 798, 800-01 (1977)). Acknowledging the blurred line that sometimes exists between fact and opinion, the Majority concludes:
In general, when the record reveals what is or is not present in the patient, or that a test occurred, the record reflects facts. On the other hand, when the record reflects what the presence or absence of something means, the record more likely reflects a medical diagnosis or opinion.
Id. at 1056 (citing Commonwealth v. Xiong, 428 Pa.Super. 136, 630 A.2d 446 (1993) (en banc)).
¶ 3 After determining that the medical records in the present case reflected that a test occurred, and that the PCR test results reflected that the herpes virus was present in Joseph Folger’s spinal fluid, the Majority stated that “the medical record *1060containing this fact is admissible as evidence of that fact.” Id. at 1057 (citing Green, supra; Xiong, supra; and Gunn v. Grossman, 748 A.2d 1235 (Pa.Super.2000)).
¶4 While I can envision circumstances that would support the Majority’s conclusion, those circumstances do not exist in the record in this case. What we have here is a notation in a medical record memorializing a physician’s order for a PCR test; a note indicating that a PCR test was reported to be positive; and a subsequent notation suggesting that a second PCR test was positive as well. Unfortunately, we know nothing more about any PCR test or test results.
¶ 5 There is no packing slip reflecting that a sample of Joseph Folger’s spinal fluid was transmitted to the University of Alabama research facility where PCR testing was conducted in 1994. There is no written verification of receipt of a sample by that facility. There is no research facility documentation to reflect that the test was actually conducted, either once or twice. There is no record of written results being transmitted from the University of Alabama to St. Christopher’s Hospital. In fact,' an affidavit from' the University of Alabama reflects that a search was conducted of its records dating back to 1994. That search, according to the affidavit, uncovered no evidence whatsoever of any herpes PCR test being conducted on a specimen received for Joseph Folger.
¶ 6 Testimony was offered to suggest that a St. Christopher’s medical student recorded the first positive result based on information conveyed in a telephone conversation with someone from the University of Alabama. If that note reflected the medical student’s own observations of the test results, but that student was not available to testify, testimony relative to the student’s notation would constitute hearsay, as an out-of-court statement offered to prove the truth of the matter asserted in the record, ie., a positive PCR result. Yet, under Xiong, supra, the notation would reflect the fact that the test occurred and would be admissible. But the test result recorded in Joseph Folger’s medical record.,was not a result observed by the medical student. Instead, it was a recording by a medical student — who was unavailable for cross-examination — supposedly based on information provided by some unknown person at the University of Alabama — who' was also unavailable for cross-examination. As such, the note in the medical record was an out-of-court declaration based on a second out-of-court declaration.' As our Supreme Court has stated, “An out-of-court declaration containing another out-of-court declaration is double ’ hearsay.” Commonwealth v. Laich, 566 Pa. 19, 25, 777 A.2d 1057, 1060 (2001).
¶ 7 The PCR test result in Joseph Fol-ger’s medical records is clearly double hearsay. The question then becomes whether that double hearsay is admissible.
¶ 8 “In order for double hearsay to be admissible, .the reliability and trustworthiness of each declarant must be independently established. This requirement is satisfied when each statement comes within an exception to the hearsay.rule.” Id. (citations omitted).
¶ 9 In the Laich case, the Supreme Court considered whether testimony permitted at trial constituted double hearsay. The Court concluded that the first layer of hearsay fell within the “party admission” exception to the rule, but the second layer did not qualify under any exception to the rule. Likewise, in the present case, the second layer of hearsay, purportedly originating from someone at the University of Alabama research facility, does not fall within any recognized exception to the *1061hearsay rule. Because there is no applicable exception, and because neither the reliability nor the trustworthiness of the Alabama declarant’s statement can be established, the trial court erred in allowing admission of double hearsay in this case.
¶ 10 An error in admitting the testimony is not, by itself, sufficient to warrant reversal of the trial court’s denial of the Folgers’ motion for new trial. As this Court has stated, “[i]n order to find that the trial court’s evidentiary rulings constituted reversible error, such rulings must not only have been erroneous but must also have been harmful to the complaining party.” Collins v. Cooper, 746 A.2d 615, 619 (Pa.Super.2000) (citations omitted). “Appellant must therefore show error in the evidentiary ruling and resulting prejudice, thus constituting an abuse of discretion by the lower court.” Id. See also Anderson v. Hughes, 417 Pa. 87, 92, 208 A.2d 789, 791 (1965) (to constitute reversible error, a ruling on evidence must be shown not only to have been erroneous but harmful to the party complaining). “When improperly admitted testimony may have affected a verdict, the only correct remedy is the grant of a new trial.” Woodard v. Chatterjee, 827 A.2d 438, 440-41 (Pa.Super.2003) (quoting Oxford Presbyterian Church v. Weil-McLain Co., Inc., 815 A.2d 1094, 1099 (Pa.Super.2003)).
¶ 11 As a panel of this Court stated in the present case, in an opinion that was withdrawn after reargument was granted:
Our review of the record discloses that the pivotal question in this case was whether Joseph’s injuries were caused by the negligence of Dr. Dugan during Joseph’s delivery, or by herpes encephalitis. Accordingly, the PCR test results presented the jury with circumstantial evidence of a lack of negligence by Dr. Dugan. Because the PCR test results provided evidence of a lack of negligence by Dr. Dugan and the Defendants, we cannot conclude that the error in the admission of the results was harmless.
Folger v. Dugan, 2004 PA Super 6, ¶ 16 (Jan. 9, 2004).
¶ 12 Because I believe the trial court erred by permitting evidence of the PCR test results, and because I believe the admission of that evidence was harmful to the Folgers, I would reverse the trial court’s denial of the Folgers’ post-trial motions, and would grant a new trial excluding reference to the PCR test results.